Citation Nr: 0430720	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  99-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed in the alternative as a disability due to 
undiagnosed illness manifested by memory loss, lack of 
concentration, and trouble sleeping. 

2.  Entitlement to service connection for a pulmonary 
disorder, claimed in the alternative as a disability due to 
undiagnosed illness manifested by shortness of breath. 

3.  Entitlement to service connection for leg cramps and 
joint pain, to include as the result of undiagnosed illness. 

4.  Entitlement to service connection for a cardiovascular 
disorder, claimed in the alternative as a disability due to 
undiagnosed illness manifested by chest pain and numbness. 

5.  Entitlement to an initial rating in excess of 20 percent 
for lumbar degenerative disc disease with moderate mechanical 
low back pain. 

6.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the right foot, status post fracture. 

7.  Entitlement to an initial compensable disability rating 
for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1971 
and from September 1971 to September 1997, including service 
in Southwest Asia during the Persian Gulf War from February 
1, 1991, to April 15, 1991.

This matter is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1998, by the St. Petersburg, Florida, Regional 
Office (RO), which granted service connection for 
osteoarthritis of the lumbar spine at L4-5, headaches, and 
status post hairline fracture of the right foot, each 
evaluated as noncompensably, i.e., 0 percent disabling, 
effective October 1, 1997.  That rating decision also denied 
service connection for memory loss, lack of concentration and 
trouble sleeping, shortness of breath, cramps in legs and 
pain in the joints, and chest pain and numbness, all claimed 
alternatively as due to an undiagnosed illness. 

In his June 1999 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  However, in a September 2000 signed 
statement, the veteran withdrew his hearing request and 
requested that the Board consider his claim as soon as 
possible.  Therefore, the Board believes all due process 
requirements were met with regard to his hearing request.  

In January 2001, the Board remanded the case to the RO for 
further development.  VA examinations were conducted in 
September and October 2002.  The RO, in a rating action of 
February 2003, increased the rating for lumbar degenerative 
disc disease with mechanical low back pain from 0 percent to 
20 percent, effective October 1, 1997; the RO also increased 
the rating for osteoarthritis of the right foot, status post 
fracture, from 0 percent to 10 percent, effective October 1, 
1997.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In view of this decision, the 
Board must conclude that, even though an increase was granted 
by the RO during the pendency of this appeal, the claims for 
increased ratings for a low back disorder and osteoarthritis 
of the right foot remain in appellate status.  

As the veteran is appealing the initial assignment of the 
disability ratings for his service-connected low back 
disorder, headaches, and osteoarthritis of the right foot, 
the issues have been framed as those listed on the front page 
of this decision.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  

For reasons that will be set forth below, the issues of 
entitlement to increased ratings for lumbar degenerative disc 
disease with mechanical low back pain, and osteoarthritis of 
the right foot will be addressed in the REMAND section 
following the ORDER.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the claims decided herein has been developed and obtained, 
and all due process concerns as to the development of these 
claims have been addressed.  

2.  The veteran had active duty in the Southwest Asia Theater 
of operations during the Persian Gulf War.  

3.  The record contains no objective indications of the 
presence of a chronic disability manifested by lack of 
concentration, memory loss, and trouble sleeping.

4.  The veteran has no current diagnosis of a pulmonary 
disability, and objective indications of a chronic disability 
manifested by pulmonary symptoms, to include shortness of 
breath, are not shown. 

5.  The veteran's complaints of leg cramps and joint pain 
have been attributed to a known diagnosis of early bilateral 
patellofemoral arthritis which is due to the normal aging 
process and is not related to service including in the 
Persian Gulf.  

6.  There are no objective indications of chronic disability 
manifested by chest pain and numbness that are related to an 
in-service disease or injury, including service in the 
Persian Gulf War.  

7.  The veteran's headaches are not of a prostrating nature.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by memory loss, lack of 
concentration, and trouble sleeping, was not incurred in or 
aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.317 
(2003).  

2.  A pulmonary disorder, manifested by complaints of 
shortness of breath, was not incurred in or aggravated by 
service, nor is it due to an undiagnosed illness.  38 
U.S.C.A.§§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).  

3.  Disability manifested by leg cramps and joint pain was 
not incurred in or aggravated by service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).  

4.  Disability manifested by chest pain and numbness was not 
incurred in or aggravated by service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2003).  

5.  The criteria for an initial compensable evaluation for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claims in letters dated in 
September 2001 and July 2003.  He was also notified by the 
rating decisions of November 1998 and February 2003; the 
statement of the case dated in April 1999; the January 2001 
Board remands; and the supplemental statements of the case 
dated in February 2003 and June 2004.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The September 2001 and July 2003 
letters specifically invited the veteran to give VA any 
additional evidence he had regarding the issues on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in the above-cited letters was not given prior to 
the first agency or original jurisdiction (AOJ or RO) 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).  

All medical and other evidence cited by the veteran as 
relevant to his claims either has been obtained or, if not, 
is unobtainable.  In this regard, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Under the circumstances of this case, the 
Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.  The 
Board may therefore proceed to adjudicate the claims at 
issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual background.

The veteran had active military service from June 1968 to 
June 1971 and from September 1971 to September 1997.  The 
service medical records reveal a stress fracture in the right 
foot in 1969 after parachuting.  The record indicates that 
the veteran was seen on several occasions for complaints of 
headaches.  In July 1988, the veteran was seen at an 
emergency room for complaints of onset of left sided chest 
pain while running; he described the pain as radiating down 
the left arm, with numbness.  He had no previous history of 
chest pain.  The impression was R/O myocardial infarction.  
The following day, the veteran was given an impression of 
atypical chest pain.  A chest x-ray, performed in July 1988, 
was negative.  During a periodic examination in October 1994, 
the veteran complained of swollen and painful joints; 
clinical evaluation was negative for any pertinent findings.  
In January 1997, it was noted that the veteran had not taken 
any INH since November; he complained of joint pain in his 
hands and knees.  No pertinent diagnosis was reported.  

On the occasion of his retirement examination in May 1997, 
the veteran reported problems with headaches, elbow and 
shoulder pain, difficulty sleeping, as well as changes in 
concentration.  No pertinent diagnoses were reported.  
Psychiatric and neurological evaluations were normal.  The 
veteran also reported shortness of breath; however, clinical 
evaluation of the heart was negative and chest x-ray study 
was normal.

The veteran was afforded a general VA examination in June 
1998, at which time he reported suffering a hairline fracture 
of the first metatarsal of the right foot, after parachuting 
in Vietnam in 1969; he indicated that he has not had any 
problems except when he wears tight shoes.  The veteran 
stated that he began having problems with recurrent pain in 
the lower back, ever since he parachuted in Vietnam in 1969.  
The veteran also reported experiencing chest pain after 
physical therapy in Fort Polk, Louisiana, but he has not had 
any problem since.  He further reported problems of shortness 
of breath only after running for exercise for the last four 
to five years.  The veteran reported periodic headaches, 
almost always at night, lasting 5 to 10 minutes, and 
spontaneously disappearing.  The veteran further noted 
problems with insomnia, cramps in his legs, diffuse joint 
pain, and problems remembering short term.  On examination, 
it was noted that the heart showed no evidence of 
abnormalities.  Blood pressure was 120/60.  The range of 
motion of all joints was normal, except that there was some 
obvious stiffness.  The pertinent diagnoses were fibromyalgia 
and short-term memory loss.  

Upon VA mental disorders examination in August 1998 it was 
noted that the veteran served as a member of a ranger team in 
Vietnam, during which he had many combat experiences.  He 
reported some problems with nightmares following his return 
from Vietnam which had subsided.  His only complaint was that 
of poor concentration while reading.  A mental status 
examination was found to be normal.  His cognitive functions 
were intact when tested in regard to memory and calculation.  
No mental illness was found.  

The veteran was afforded another VA examination in October 
2002, at which time he stated that he had had chest pain in 
1981 but that an EKG had been normal.  He had had no problem 
since.  The veteran denied any shortness of breath.  He 
indicated that he had had cramps in the right calf three to 
four weeks ago, with quick relief.  He indicated that he had 
not had any headaches in the past.  On examination, the 
veteran was well developed and well nourished.  The heart 
showed normal rate and rhythm, with no enlargement and no 
murmurs present.  The lungs were clear to palpation, 
percussion, and auscultation.  His peripheral vascular system 
was excellent.  Chest x-ray and EKG results were normal.  The 
diagnoses were as follows:  no evidence of heart disease; no 
evidence of pulmonary disease; and no evidence of headache.  
A pulmonary function study revealed normal spirometric 
values, which indicated the absence of any significant degree 
of obstructive pulmonary impairment and/or ventilatory 
defect.  

A mental status examination was also conducted in October 
2002.  At that time, the veteran reported that his only 
problem had to do with keeping concentration on technical 
information.  He also had a chronic sleep problem in that he 
awoke every four hours, as he had done in the service when 
the patrol changed.  He accepted this as a hangover of his 
military routine.  No other psychiatric symptoms were 
indicated.  He had no intrusive thoughts, no nightmares, no 
flashbacks and no startle reaction.  His affect had a good 
range.  There was no evidence of a thought disorder.  There 
was no evidence of a perceptual disorder or of an orientation 
disorder.  He was able to remember four or five objects in 
five minutes.  He had no impulses that trouble him and no 
substance abuse problems.  No mental illness and no evidence 
of disability were noted.  

Received in February 2003 were VA progress notes, dated from 
June 1999 to October 2002, which show that the veteran 
received clinical attention and treatment for several 
disabilities, particularly a low back disorder.  During a 
clinical visit in June 1999, the veteran reported that he was 
only able to get 4 good hours of sleep.  He also reported 
chronic headaches for years and chronic knee problems.  The 
assessment was chronic low back pain, chronic knee pain, 
chronic headache, and questionable post-traumatic stress 
disorder (PTSD).  The veteran was seen for a psychiatric 
evaluation at the mental health clinic in November 1999.  He 
complained of memory problems that he had noticed for several 
years prior to his retiring from military service in 1997.  
He had no history of psychiatric problems.  He denied any 
family history of psychiatric problems.  No mental illness 
was found.  

Received in May 2004 was the report of a Persian Gulf 
examination, conducted in July 1998, which listed the most 
severe symptom as joint and muscle pain.  The veteran 
reported the onset of muscle pain in the elbows, ankles and 
knees since 1992.  The pertinent diagnosis was fibromyalgia.  
Also received in May 2004 were VA progress notes, dated from 
June 1998 to October 2002, reflecting treatment primarily for 
a back disorder. 

III.  Legal analysis-service connection.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  A 
current disability is usually shown by medical evidence of a 
diagnosis for service connection purposes.  Generally, a 
veteran's statements as to subjective symptomatology alone, 
such as complaints of pain, without medical evidence of an 
underlying impairment capable of causing the symptoms 
alleged, is not sufficient evidence of the existence of a 
current disability for VA service connection purposes.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  
Where medical science has been unable to determine with 
certainty an underlying cause for certain symptoms, even when 
alleged in common by numerous veterans who constitute a 
specific population of veterans rather than just by one 
veteran, specific legislation was required to enable VA to 
assist that population of veterans with respect to their 
claims for service connection.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Effective March 
1, 2002, Section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumptive 
period to September 30, 2011. See VBA Fast Letter 02-04 
(January 17, 2002).  

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(c).  If signs 
or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).  

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  38 C.F.R. § 3.317(a)(2), (3).  

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provided that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  See VBA Fast Letter 02-04 
(January 17, 2002).  

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from February 1991 to April 1991, and 
therefore, he had had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran contends that as a result of his Persian Gulf 
service, he developed disorders of the cardiovascular (chest 
pain and numbness), psychiatric (memory loss, lack of 
concentration, and trouble sleeping), musculoskeletal (leg 
cramps and joint pain), and respiratory (shortness of breath) 
systems.  He argues that these disorders should be granted 
service connection as undiagnosed disorders.  

A.  Psychiatric disorder, manifested by memory loss, lack of 
concentration, and trouble sleeping.  

The veteran is a Persian Gulf War veteran inasmuch as he 
served in the Persian Gulf from February 1991 to April 1991.  
VA examinations have failed to identify any disability to 
account for the veteran's complaints of memory loss, lack of 
ability to concentrate, and trouble sleeping.  The Board must 
determine whether there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by difficulty sleeping, memory loss 
and lack of ability to concentrate.  As noted above, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

As indicated above, on the occasion of his retirement 
examination in May 1997, the veteran complained of difficulty 
sleeping and changes in concentration; however, psychiatric 
and neurological evaluations were normal.  A VA general 
medical examiner in June 1998 noted the veteran's complaints 
of insomnia and difficulty remembering short term.  Short-
term memory loss was listed as a diagnosis but no objective 
findings were noted.  A VA mental disorders examination in 
August 1998 revealed that the veteran's cognitive functions 
were intact when tested for memory and calculations; no 
mental illness was found.  While VA progress notes in June 
1999 reflected a questionable assessment of PTSD, a 
psychiatric evaluation in November 1999 was negative for any 
mental illness.  An October 2002 VA psychiatric report 
reflected consistent findings, as the examiner found no 
mental illness and no evidence of any disability.

In light of the foregoing, the Board finds that the record 
fails to provide any objective indications of a chronic 
disability manifested by difficulty sleeping, memory loss and 
lack of ability to concentrate.  As such, the Board finds 
that the claim for service connection for a disability 
manifested by memory loss, lack of concentration, and trouble 
sleeping, must be denied.  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Notwithstanding the veteran's claim that he has suffered from 
poor memory, inability to concentrate properly, and trouble 
sleeping, there is no evidence of chronic pathology to 
account for these symptoms in service or since his release 
from service.  Likewise, no objective sign that is 
perceptible to an examining physician has been detected on 
examinations by VA.  Examination in August 1998 resulted in a 
conclusion that the veteran's cognitive functions were intact 
when tested for memory and calculations.  When the veteran 
was again examined by VA for disability evaluation purposes, 
even though the veteran continued to complain of problems 
with concentration and sleep, the examiner concluded that 
there was no evidence of any disability.  Inasmuch as the 
record fails to provide any objective signs perceptible to an 
examining physician of disability to account for the 
veteran's complaints, the veteran's claim must be denied.

B.  A pulmonary disorder-Shortness of breath.

On review of the evidence of record, the Board concludes that 
service connection for a pulmonary disorder, to include a 
chronic disability manifested by shortness of breath, is not 
warranted.  In this regard, the Board notes that the service 
medical records were completely silent with respect to any 
complaints or findings of shortness of breath, except for the 
retirement examination which noted a history of shortness of 
breath; however, clinical evaluation of the heart and chest 
x-ray studies were normal.  Post service medical records 
reflect one complaint of shortness of breath in June 1998, at 
which time the veteran reported shortness of breath only 
after running at night, lasting 5 to 10 minutes, and 
spontaneously disappearing.  No further complaints of 
shortness of breath were reported.  In fact, the medical 
evidence in and since service shows entirely normal pulmonary 
findings and no pulmonary diagnosis.  Moreover, VA records 
show that the veteran currently has no complaints regarding 
pulmonary function.  In fact, on the most recent VA 
examination in October 2002, the veteran denied any shortness 
of breath now or in the past, and that examination resulted 
in normal findings pertaining to the veteran's pulmonary 
system.  Accordingly, the veteran's claim must fail because 
the preponderance of the evidence establishes that he has no 
current pulmonary disability due to a diagnosed or 
undiagnosed illness.  

C.  Service connection for leg cramps and joint pain.

Based on the evidence noted above, service connection may not 
be granted for a disability manifested by complaints of leg 
cramps and joint pain under the Persian Gulf War provisions 
in the law because the veteran's symptoms have been 
attributed to a known clinical diagnosis, i.e., early 
bilateral patellofemoral arthritis as a result of the aging 
process, by affirmative evidence in the form of the September 
2002 Joints examination.  38 C.F.R. § 3.317(a)(1)(ii), (c); 
VAOPGCPREC 8-98.  

Concerning service connection for leg cramps and joint pain 
on a direct basis, there is no evidence in this case that 
such a disability either had its onset in service or is the 
result of a disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
medical records reflect no complaints or findings relevant to 
a disorder or disability of the knees.  The September 2002 VA 
examiner stated that early bilateral patellofemoral arthritis 
was due to the aging process, not to service.  Thus, the 
competent medical evidence does not support the veteran's 
claim and outweighs the veteran's contentions.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for leg cramps and joint pain, including 
as due to an undiagnosed illness in a Persian Gulf veteran.  
38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.317.  

D.  Service connection for a cardiovascular disease, 
manifested by chest pain and numbness.

There is no competent medical evidence of record that 
documents a cardiovascular disorder, nor are there any 
objective signs perceptible to an examining physician of any 
cardiovascular symptoms, including chest pain and numbness.  
The veteran was treated for complaints of chest pain in July 
1988; at that time, the diagnosis was R/O myocardial 
infarction.  He was also diagnosed with atypical chest pain.  
However, a chest x-ray was negative.  At the time of his 
retirement examination, in May 1997, clinical evaluation of 
the heart and chest x-ray study was normal.  Since that time, 
there have been no recorded complaints of chest pain or 
numbness.  The VA examiner in June 1998 specifically found 
that there was no evidence of cardiovascular disease; a chest 
x-ray was reported to be negative.  More recently, on 
examination in October 2002, the examiner noted that there 
was no evidence of heart disease.  

In light of the foregoing, the Board finds that the record 
contains no currently diagnosed cardiovascular disorder.  A 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

There is simply no competent evidence on file (to include 
multiple VA examinations performed from 1998-2002) that 
establishes that the veteran has a chronic disability 
manifested by chest pain and numbness.  The evidence, 
including the comprehensive VA examination of October 2002, 
fails to establish a chronic disability.  Given the lack of 
any objective signs perceptible to an examining physician of 
any cardiovascular pathology to account for the complaints of 
chest pain and numbness, the claim must be denied under the 
presumptive provisions of 38 U.S.C.A. § 1117.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


E.  The propriety of the initial rating for headaches, 
evaluated as noncompensably disabling.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.  

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating 
assigned following the grant of service connection.  
Therefore, all of the evidence (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  

The RO has evaluated the veteran's headaches at the zero 
percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under this section, a 10 percent is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
assigned for migraine headaches when there are characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent rating is assigned for 
migraine headaches when there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124 (a), Diagnostic 
Code 8100 (2003).  

In this case, the Board notes that, on VA examination in June 
1998, the veteran's headaches were initially described as 
periodic, occurring mostly at night, lasting 5 to 10 minutes.  
These headaches were noted to cause mild to moderate 
interference with the veteran's life.  That having been 
noted, there is no evidence, either in terms of objective 
findings or subjective complaints, of characteristic 
prostrating episodes.  In fact, during the most recent VA 
examination in October 2002, there was no evidence of 
headaches.  Since the veteran's headaches are not shown to be 
of a prostrating nature, it is determined that the initial 
noncompensable rating assigned for his headaches was correct; 
the veteran's disability picture is substantially more 
characteristic of that contemplated by the criteria for a 
zero percent evaluation than that contemplated by the 
criteria for a 10 percent evaluation.  A 10 percent rating 
requires characteristic prostrating attacks averaging one in 
2 months over the last several months.  As the preponderance 
of the evidence is against the veteran's claim, his claim for 
a higher initial rating is denied.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected headaches have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a disability manifested by lack of 
concentration, memory loss, and trouble sleeping is denied.

Service connection for a pulmonary disorder, manifested by 
shortness of breath; leg cramps and joint pain is denied.

Service connection for a cardiovascular disorder, manifested 
by chest pain and numbness, is denied.

Entitlement to an increased (compensable) initial rating for 
headaches is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  


A.  Increased rating for degenerative disc disease with 
moderate mechanical low back pain.

Before the Board is the veteran's claim of entitlement to an 
initial evaluation in excess of 20 percent for degenerative 
disc disease with mechanical low back pain.  For the reasons 
set forth below, this claim must be remanded for further 
development and adjudication.  

With respect to the claim for a higher initial rating for the 
veteran's service-connected back disability, the Board notes 
that there have been significant changes in the pertinent 
rating criteria since the most recent VA examination in 
September 2002, and since the RO's most recent consideration 
of the claim in February 2003.  Specifically, the criteria 
for evaluating intervertebral disc syndrome contained in 
Diagnostic Code 5293 were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  And 
the criteria for evaluating diseases and injuries of the 
spine were amended effective September 26, 2003.  See 68 Fed 
Reg. 51454-51458 (August 27, 2003) (listing the new criteria 
under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 
now embodying the revised provisions of the former Diagnostic 
Code 5293 for intervertebral disc syndrome).  

VA's General Counsel also has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of the 
change.  VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 C.F.R. § 3.114 
(2003).  See also Dudnick v. Brown, 10 Vet. App. 79 (1997).  
To date, however, the veteran has not been notified of the 
newly enacted provisions of Diagnostic Codes 5235-5243.  
Moreover, the veteran's VA spine examinations did not 
sufficiently addressed the symptomatology contemplated by 
either set of revisions.  As such, further development, in 
the form of a new VA examination, and adjudication of the 
veteran's claim under the revised diagnostic criteria is 
warranted.  

B.  Increased rating for osteoarthritis of the right foot, 
status post fracture.

The veteran's right foot and ankle disorder is currently 
assigned a 10 percent rating under Diagnostic Code 5010, 
based on traumatic arthritis.  In that the veteran's foot 
disorder is a disability of the musculoskeletal system, 
regulations provide that examinations must reflect the 
anatomical damage and functional loss with respect to 
inability due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, weakness, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  38 C.F.R. 
§§ 4.40, 4.45; see Deluca v. Brown, 8 Vet. App. 202 (1995).  
Although a VA examiner in September 2002 noted that the 
veteran may have difficulty with prolonged walking, he did 
not indicate the presence or absence of any functional loss 
caused by his right foot disorder as required by Diagnostic 
Codes 4.40 and 4.45.  Therefore, the Board is of the view 
that another examination is warranted to determine the 
severity of the veteran's plantar fasciitis of the left foot.  
38 C.F.R. § 4.2 (2003).  

Additionally, in April 1999, the RO issued to the appellant a 
statement of the case concerning the evidence considered, the 
law and regulations applicable, and the analysis it employed 
regarding these two claims for increased rating.  Since then, 
and before the RO recertified the case to the Board in July 
2004, the record shows receipt of VA clinical records in 2003 
and 2004 discussing the veteran's disabilities.  

The RO issued a February 2003 rating decision that increased 
the evaluations for his service-connected low back disorder 
and right foot disorder.  The veteran presumably seeks the 
maximum rating possible, unless he clearly expresses intent 
to limit his appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The record does not reveal that the veteran expressed an 
intent to limit his appeal. 

The RO must issue to the veteran a supplemental statement of 
the case if it receives "additional pertinent evidence" after 
issuance of a statement of the case and before the case is 
certified to the Board.  38 C.F.R. § 19.31 (2003).  The 
record does not show that the RO has done so.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
disorder and his right foot disorder.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  

2.  After completion of the above, the RO 
should schedule the veteran for an 
examination by an appropriate specialist 
to determine the current severity of his 
service-connected low back disorder.  The 
claims folder must be made available to 
the examiner in connection with the 
examination.  The examiner should utilize 
the Compensation and Pension Examination 
Spine Worksheet, to include the portions 
of the worksheet for the thoracolumbar 
spine, neurological examination, and for 
intervertebral disc syndrome.  All 
indicated tests and studies as deemed 
appropriate by the examiners, should be 
accomplished and all clinical findings 
should be reported in detail.

3.  The RO should arrange for the veteran 
to be accorded an examination to 
determine the current impairment due to 
the osteoarthritis of the right foot, 
status post hairline fracture.  The 
claims folder must be made available to 
the examiner in connection with this 
evaluation.  All necessary tests and 
studies should be accomplished, and the 
clinical manifestations should be 
reported in detail.

4.  Thereafter, the RO must readjudicate 
the veteran's claims in light of any 
additional evidenced obtained.  And with 
respect to his claim for an increased 
rating for his low back disability, 
consideration should be given to both the 
old and new criteria for rating 
intervertebral disc syndrome (IVDS).  The 
RO also must determine whether this case 
warrants referral for special extra-
schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

5.  If benefits are not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) which 
apprises them of the revised rating 
criteria applicable to intervertebral 
disc syndrome, which became effective on 
September 23, 2002, and the new general 
rating formula for disease and injuries 
of the spine that became effective on 
September 26, 2003.  They should be given 
an opportunity to submit additional 
evidence and/or argument in response.  

The case then should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  By 
this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



